Order entered February 8, 2021




                                    In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00190-CV

            CHRIS CARTER AND KAREN PIERONI, Appellants

                                      V.

 DALLAS CITY PLAN COMMISSION AND CITY OF DALLAS, Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-07054

                                  ORDER

      This appeal was submitted on January 27, 2021, and is currently pending.

Before the Court is appellants’ February 5, 2021 “Opposed Motion to Allow

Additional Briefing on Jurisdiction.” After due consideration, we DENY

appellants’ motion.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE